Case 5:20-cv-00187-DSF-ADS Document 4 Filed 05/08/20 Page 1 of 2 Page ID #:18



                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES – GENERAL

Case No.: 5:20-00187 DSF (ADS)                                   Date:   May 8, 2020
Title: Freddy Zavala Odanga v. San Bernardino County


Present: The Honorable Autumn D. Spaeth, United States Magistrate Judge


               Kristee Hopkins                                None Reported
                Deputy Clerk                             Court Reporter / Recorder

   Attorney(s) Present for Petitioner(s):         Attorney(s) Present for Respondent(s):
              None Present                                     None Present

Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE RE: DISMISSAL

       Before the Court is Petitioner Freddy Zavala Odanga’s Petition for Writ of Habeas
Corpus by a Person in State Custody. [Dkt. No. 1]. On March 31, 2020, the Court issued
an Order to Show Cause because Petitioner’s one ground for relief is unexhausted. [Dkt.
No. 3]. The Court provided Petitioner with options for how to proceed and ordered
Petitioner to respond by April 21, 2020. [Id.]. Petitioner has not filed a response or
otherwise communicated with the court since January 28, 2020. See [Dkt. No.1].

       By no later than May 22, 2020, Petitioner is ORDERED TO SHOW
CAUSE in writing why this action should not be dismissed for failure to prosecute the
Petition and follow court orders. Petitioner may respond to this OSC by selecting one of
the options set forth in the March 31, 2020 order. [Dkt. No. 3.].

       As a reminder, Petitioner may choose to proceed with the Petition in its current
form, despite the infirmities identified in the March 31, 2020 Order [Dkt. No. 3].
Petitioner is expressly cautioned that the Petition appears wholly unexhausted and
therefore the petition is subject to dismissal. If Petitioner chooses to proceed with the
Petition, it will be viewed by the Court as the inability to cure the defects identified. As
such, the Court will recommend dismissal of the Petition to the District Judge.

      If Petitioner no longer wishes to pursue his claims, he may request a voluntary
dismissal of this action pursuant to Federal Rule of Civil Procedure 41(a). The Clerk of



CV-90 (03/15) – KIL                 Civil Minutes – General                         Page 1 of 2
Case 5:20-cv-00187-DSF-ADS Document 4 Filed 05/08/20 Page 2 of 2 Page ID #:19



                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                           CIVIL MINUTES – GENERAL

Case No.: 5:20-00187 DSF (ADS)                               Date:   May 8, 2020
Title: Freddy Zavala Odanga v. San Bernardino County

Court is directed to attach a Notice of Dismissal Form (CV-009) to this Order for
Petitioner’s convenience.

       Petitioner is cautioned that failure to timely file a response will result
in a recommendation that this action be dismissed for the reasons stated in
the March 31, 2020 order, for failure to prosecute and/or obey court orders
pursuant to Federal Rule of Civil Procedure 41(b).

       IT IS SO ORDERED.




                                                             Initials of Clerk kh




CV-90 (03/15) – KIL               Civil Minutes – General                       Page 2 of 2
